Order modified, as matter of discretion, by adding to the first ordering paragraph, after the word “ granted,” the words:. “ unless plaintiff shall serve the required bill of particulars within ten days from the date of service of a copy of the order with notice of entry thereof and shall pay to the defendant-respondent the motion costs and the costs awarded to the defendant-respondent on this appeal,” and as so modified affirmed, with ten dollars *1032costs and disbursements to the defendant-respondent. All concur. (The order grants a motion of the defendant, F. E. Reed Glass Company, sued as L. E. Reed Glass Company, to preclude plaintiff from giving evidence on the trial in regard to matters as to which he failed to give particulars as ordered by the court, in a negligence action.) Present—'Crosby, P. J., Cunningham, Taylor and Dowling, JJ.